[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 495 
The purpose of this action was to oust the defendant from the office of superintendent of the poor of the county of Niagara, and to install in that office the relator, who is the real plaintiff in the action. The relator claims that he was elected to that office at the general election held in November, 1892, and that the defendant is an intruder. The term of the office has long since expired, and all the effect our decision can have is possibly to lay the foundation of another suit by the relator for the salary.
There is no dispute about the facts. Of the votes cast at the election the defendant received a majority of eight, and it may be assumed that the closeness of the vote is what provoked this litigation. There is no claim that any fraud or wrong was committed by any one. It is not even suggested that any one voted for the defendant that was not entitled to vote, or that any one was prevented from voting for the relator who desired so to vote.
The contention of the relator is based upon about as narrow a point as ever before entered into a contest for a public office. The total vote for the office was 13,502, of which the defendant received 6,755 and the relator 6,747. But of this total vote 514 votes were cast in the town of Lockport, and the relator's whole case rests upon the proposition that these votes were illegal and void. It is admitted that every one of them was cast by a qualified elector residing in that town, and that 178 of them were cast and counted for the relator. But since 336 of them were cast and counted for the defendant, that is supposed to be the weak point, and the only weak point, in his title to the office. The only objection made, or that it is possible to make, to these votes is that they were cast at the regular polling places provided by law for the electors of the town to vote, outside the boundary lines of the town, and within the limits of the city of Lockport. The relator's contention may be stated in a form still more simple. He insists that the legislature has no power to establish or authorize a polling place for an election district beyond the boundary line of the district, though where the boundaries shall be and *Page 496 
when and how changed is a matter wholly in the power and discretion of the legislature. Of course the argument applies to a polling place located a few feet from the boundary line of the town or district, and in another town or district, with as much force as if located a mile outside. The extent of the deviation cannot be important.
Before discussing the legal merits of the relator's contention, it may be well to take a view of what may be called its moral aspect. The 514 electors of the town of Lockport that the relator insists voted illegally, voted at the same place that all the voters of that town have voted for thirty-three years. They all committed a felony if his contention be correct, to which they have no legal answer, since they knew all the facts and are presumed to have known the law. The electors of the town have been doing the same thing for over thirty years. Their illegal votes may have determined the presidency in 1884, and they certainly have elected or contributed to the election since 1865 of members of Congress, state officers, members of both houses of the legislature and county officers, some or all of whom must have been usurpers like the defendant. This is the necessary effect and consequence to which the relator's contention plainly points.
It is hardly necessary to say that such a position, before it can receive the approval of any court, must be sustained upon legal grounds that are unanswerable, since no one can claim for it the slightest element of equity or justice. But when we examine the legal grounds upon which the relator's claim is based, the case will be found to be as weak in that respect as it is in all its moral aspects.
We are told that the Constitution enacts that the elector must vote "in the election district of which he shall at the time be a resident and not elsewhere." So it does; but what is an election district and by what power is it made, changed or abolished? The Constitution has left all that to the legislature, and, hence, an election district is just what the legislature chooses to make it. In this respect it is supreme. It may say that the district shall be small or large, with such *Page 497 
territory as it thinks proper, and may even locate the polling places according to its own judgment and discretion. These details are sometimes delegated to local authorities, but it can confer no power upon them that it does not possess itself. If the district is so situated that there is no convenient place within it to hold an election, there is nothing in the Constitution that prohibits the legislature from authorizing the local authorities to locate the polling place on the other side of the imaginary line which bounds the district, where there may be such a place. In a word, the whole subject of creating election districts and locating the polling places where the residents of the district may vote, is with the legislature, and it may lawfully delegate this power to local authorities.
Bearing all this in mind, we may recall the facts of this case in order to see how much of substance there is in the relator's contention. The town of Lockport is, and ever since the year 1824 has been, one of the regularly organized towns of Niagara county. Five years later a village was organized in the center of the town, but the village still remained a part of the town, and the polling places for all the voters of the town were, on account of convenience of central location, established in the village. This state of things continued until 1865, when the village grew to be a city and was incorporated as such by chapter 365 of the Laws of that year. The territory of the village was somewhat enlarged in the creation of the new city, but the town was still left with territory surrounding the city on all sides. The charter contained this provision: "The town meetings and general election of the inhabitants of the town of Lockport, as hereby constituted, may be held at such places in the city of Lockport as the supervisor of said town and mayor of said city may appoint, with the same force and effect as if held in said town." (Laws of 1865, ch. 365, tit. 9, § 18.) What remained of the town was divided into two election districts, and the mayor and supervisor have ever since designated the place or room within the city where the electors of the town should *Page 498 
vote at town meetings and general elections. In pursuance of this designation the 514 electors of the town, whose votes are challenged in this action, registered and voted in the room provided for that purpose by the mayor and supervisor, and it is claimed now that there is something in the Constitution which renders their votes thus cast absolutely void, and that is the whole of the plaintiffs' case.
It should be observed that these electors residing in the town outside the city limits did not vote at the polls of any election district in the city of Lockport. The supervisor of the town had nothing to do with the city election districts or polling places. All that was regulated by the city authorities themselves, and the polling place for the town was entirely unconnected with any polling place for the city. At the place in the city designated for receiving the votes of the residents of the town, no elector residing in the city could register or vote, even though he lived in the same building, or the same room, which was designated as the town polling place. He had to register and vote at his proper polling place designated by the city authorities, and he had no more right to vote at the town polling place at a general election than he had at a town meeting, for the plain reason that he was not a resident of the town.
The elector must vote at the polls of the election district in which, at the time, he resides, and not elsewhere. No vote can be registered, cast or counted in this state except at the polling place of some election district. Hence, elsewhere in the Constitution must mean some other polling place in some other district than the one in which the voter resides. It is perfectly clear that the disputed votes in this case were not cast at the polling place of any election district in the city of Lockport, and hence they were not cast elsewhere, within any fair meaning of the Constitution. They were cast at the polling place designated by law for registering, receiving and counting the votes of the electors of the town, and, hence, if the town electors did not vote in the election district in which they resided, within the meaning of the Constitution, it is plain *Page 499 
that they did not vote at all. They were merely engaged in a solemn farce, or playing with the forms and materials of an election, like children.
The election officers of the town who assembled at the place designated by law to register, receive and count the vote of the town, were doing the same thing. Of course, they could not be punished for any violation of the Election Law, however flagrant, nor could any voter, for the plain reason that there was no law for such an election any more than if they had held it on the other side of the Niagara river, in Canada. This is the logical result of the relator's contention, and to say that it is sound is simply to follow abstractions and ignore all common sense.
In the McKane Case (143 N.Y. 455) the defendant was convicted of a felony, in that he aided, counseled and advised the inspectors of election of one of the districts of the town to violate the Election Law in registering voters, and this court upheld the conviction. The vote of the whole town, consisting of six election districts, was registered and cast in the same building, but none of the eminent counsel engaged in the case ever supposed that it was, for that reason, an illegal election, or that the votes were, for that reason, void. This court was in possession of all the facts, and no one thought that such a point was even worthy of notice, and yet, if the relator's contention has any merit in it, McKane had committed no crime and was improperly convicted.
It was the legislature that drew an imaginary boundary line between the city of Lockport and the town with its two election districts. It can change or abolish that line at pleasure. When it drew the line between the city and town it had the power to do it with such reservations and modifications as it thought proper. When it incorporated the city it was with the reservation that it should still remain a part of the town for the purpose of designating a polling place within its limits, in order to serve the convenience of the voters of the town in the discharge of their duties at elections and town meetings. There is nothing in the Constitution that requires the voter, *Page 500 
when offering his vote, to stand on the soil embraced within the boundary lines of the district, or that prohibits the legislature from making a room or building in an adjoining district a part of the district where the voter resides for the purpose of registering and casting his vote. All that the Constitution requires is that the elector must vote at the polling place designated by law for casting the vote of the district where he resides, and the validity of his vote is not affected by the circumstance that the place is located on the wrong side of an imaginary line. When he does that he votes in the district of his residence and not elsewhere, within the spirit, and even within the letter of the Constitution.
The purpose of the restriction was to prevent fraud and repeating, and that purpose was as fully satisfied by the arrangement in this case as if the electors had assembled outside the city limits.
Numerous cases have been cited by counsel on both sides in support of their respective contentions, but I cannot perceive that any of them have much direct application. There is one case, however, not cited, which may be profitably recalled, since it serves to illustrate the nature of the question. Blackstone, in discussing the absurd effects and consequences of strict construction, says that, to avoid it, "we must a little deviate from the received sense of the words or language." That, of course, is an elementary rule, and to enforce its application he mentions, on very high authority, the case of a law in an ancient city named, which enacted "that whoever drew blood in the streets should be punished with the utmost severity." The learned author then tells us that it was held, after long debate, that this curious law did not extend to the case of a surgeon who opened the vein of a person that fell down in the street with a fit. (1 Black. Com. 60.)
It must be a matter of surprise to the modern student to learn that there was a long debate, or any debate at all, on such a question. The city in which the law existed was probably Greek in its origin, and we may credit the long debate to the subtlety of the Greek intellect, its tendency to refinement *Page 501 
and its aptitude for verbal disputation. But the question in this case is not very different in its nature and character. Indeed, when we look over the whole field, it would appear that the ancient lawyers who prosecuted the offending surgeon had a much stronger case than the relator has against the defendant. They could, at least, point to the statute and say to the court, "Italex scripta est," and that is rather more than the relator is able to do. He is met at every stage of his contention by the fact that not a single one of the 514 electors whose votes are challenged voted elsewhere than at the polling place of the election district of his residence, and so was within the scope of his right as defined by the letter and spirit of the Constitution.
An arrangement made by law for enabling the citizen to vote should not be invalidated by the courts unless the arguments against it are so clear and conclusive as to be unanswerable. Every presumption is in favor of the validity of such a law, and it is only when the courts are compelled by force of reason and argument that they will declare such a law invalid. The relator's contention is fraught with so much public mischief and confusion, with respect to elections in various parts of the state, that public policy would refuse to sanction it, even if the legal reasons in support of it were much stronger than they are. By chapter 134 of the Laws of 1870, qualified voters, residing on any Indian reservation within the state where there is no election district, may register and vote at the polls of the election district nearest their residence. There is a provision in the charter of Olean similar to that of Lockport, permitting the voters in the town outside to vote in the city. (Laws of 1893, chapter 478, § 25.) A similar provision is found in the charter of Jamestown (Laws of 1896, ch. 84, title 2, § 23), and also in the charter of Dunkirk. (Laws of 1885, ch. 396.) How many other cases of similar legislation there may be, we cannot know. In the nature of things such legislation must be quite common, since nearly all the cities of the state have grown out of town organizations. *Page 502 
To hold that such regulations are in violation of the Constitution upon such grounds as are urged by the relator, would be, to say the least, very unwise. It is said that the three statutes last mentioned apply only to town meetings. If it be assumed that this is so, it is not perceived how that changes the question, or obviates the objection, if it be one. The restrictions of the Constitution apply to all elections "for all officers that now are or hereafter may be elected by the people." If a voter cannot cast a valid vote for superintendent of the poor outside the bounds of his election district, then it is difficult to see how an elector of the town can cast a valid vote for supervisor at a place beyond the town limits. But the objection in all cases ignores the fact that the legislature, in virtue of its plenary power over the whole subject of elections, has expressly permitted the voter to cast his vote at these places, with the same force and effect as at a place within the district or town, or, in other words, it has made the room or building designated a part of the town or district for the purpose of exercising the privilege of voting.
Finally, if it be granted that the contention of the relator be correct in its full length and breadth, it does not at all follow that votes cast at a lawful election by qualified electors, at a place designated by an unconstitutional law, are void. (People
v. Cook, 8 N.Y. 67; People v. Perley, 80 N.Y. 624; People
v. Crissey, 91 N.Y. 616; People v. Kenney, 96 N.Y. 294;Demarest v. Mayor, etc., 147 N.Y. 203.) The present Election Law is so framed that thousands of votes are lost or rejected at every election, for the reason that illiterate voters are unable to comply with its provisions. There are many people who believe it to be unconstitutional, because it, in effect, disfranchises a large class of electors; and suppose the courts should so hold. Much stronger reasons could be alleged in support of such a proposition than any suggested in behalf of the relator in this case. But if the courts should hold the law invalid, as conflicting with the Constitution, would it follow that all the votes cast or elections held under it were void? To so hold would invite, not the reign of law, *Page 503 
but of anarchy, since the decision, carried to its logical consequences, would overthrow every power of government, without the ability to substitute anything in its place.
Suppose that the election officers in a city should, by mistake, or otherwise, locate the polling place on the wrong side of the street within the limits of another district. That would be a worse case than this, since here the polls were located just where the law provided. In that case it is quite likely the local election officers could be compelled by the process of the court, before the election, to change the place; but if it was not changed, and the voters cast their votes on election day at the place appointed, and they were received and counted, could it be said that the votes so given were void and that the citizen had lost his right to vote by the misconduct or error of the election officers? If that be so, then a wrong location of the polling place, by mistake or otherwise, would be more potent to defeat the will of the people than the worst evils of repeating, colonization or false counting.
The truth is that neither the Constitution nor any law attaches such absurd consequences to an error in the location of a polling place. The object of the Constitution is to secure to every citizen the right to cast one honest vote. To that end it enacts that he shall vote at his own home with his neighbors, where he is known, and not at some other polling place where he may not be known. But all this is fully complied with when he votes with his neighbors at the place designated by law for that purpose, and whether that place be located on one side or the other of an imaginary line bounding a town or a district is not, in the constitutional sense, a matter of the slightest consequence. To hold, under such circumstances, that his vote is a nullity, is to sacrifice his most important right to the fanciful notion that it could not be exercised outside of some boundary line, though the statute has, in plain terms, told him where and when to vote.
I have no doubt whatever that this case was correctly decided below, and the judgment should, therefore, be affirmed, with costs. *Page 504